Mario John Albano, Esq. Attorney, Verplanck Fire District
You have asked whether the ambulance service of your fire district's fire department may provide services outside of the fire district under provisions of the General Municipal Law.
The authorities in charge of fire departments and fire companies may organize emergency rescue and first aid squads composed of firefighters who are members of such departments or companies (General Municipal Law, § 209-b[1][a]). The governing board of any city, town, village or fire district which has a fire department which is not authorized to render emergency ambulance services, may contract for emergency ambulance services with another city, town, village or fire district which has in its fire department an emergency rescue and first aid squad duly authorized to render emergency ambulance services (id., § 209 b[1][b]). Thus, if your fire district has an emergency rescue and first aid squad duly authorized to render emergency ambulance services, the district may contract to provide this service to a city, town, village or fire district outside the district in accordance with the statute.
The governing body of any city, town, village or fire district which has in its fire department an emergency rescue and first aid squad composed mainly of volunteer firefighters may authorize the squad to furnish general ambulance services (id., § 209-b[2][a]; see definition of general ambulance services [ibid.]). The governing body of a city, town, village or fire district authorized by law to contract for fire protection by the fire department or fire company of another city, town, village or fire district may include in any such fire protection contract a provision for the furnishing of general ambulance services by the emergency rescue and first aid squad of such department or company (id.,
§ 209-b[2][c]). Thus, general ambulance services may only be provided by a fire district to a municipality or district already receiving fire protection services from that district.
We conclude that the emergency rescue and first aid squad of a fire district's fire department may provide emergency ambulance services and general ambulance services by contract to a municipality or fire district in accordance with section 209-b of the General Municipal Law.